NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 7/152021, in response to the non-final office action mailed 4/15/2021.
Claims 49-54 are pending.  Claim 54 is newly added. Claim 53 is canceled herein.
Claims 49-52 and 54 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 49-51 and 54 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 52, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 53 has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as forth in the Office action mailed on 4/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings- withdrawn
The objection to the drawings is withdrawn in view the amendment filed 7/15/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claim 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 7/15/2021.

35 U.S.C. 101- withdrawn
The rejection of claims 49 and 50 under 35 U.S.C. 101 is withdrawn in view the amendment filed 7/15/2021.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 49 and 50 under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (PNAS 92:7799-7803 (1995)), is withdrawn in view the amendment filed 7/15/2021.
Blood 91:2772-2780 (1998)- cited in IDS filed 9/16/2019), is withdrawn in view the amendment filed 7/15/2021.
The rejection of claim 49 under 35 U.S.C. 102(a)(1) as being anticipated by Rollins et al. (US 5,739,103- cited in IDS filed 9/16/2019), is withdrawn in view the amendment filed 7/15/2021.
The rejection of claims 49 and 51 under 35 U.S.C. 102(a)(1) as being anticipated by Rauova et al. (Blood 105: 131-138 (2005)- cited in IDS filed 9/16/2019), is withdrawn in view the amendment filed 7/15/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anna Sargsyan on 7/27/2021.

The claims have been amended as follows: 
52. (Currently amended- rejoined) A method for treating a subject afflicted with heparin-induced thrombocytopenia (HIT), the method comprising administering to the subject an effective amount of the mutant platelet factor 4 (PF4) monomer of claim 49, wherein the administering the PF4 monomer interferes , treating 

53. (Canceled)  

Claims 49-51 and 54 are allowed as set forth in the amendment filed 7/15/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a mutant platelet factor 4 (PF4) monomer comprising amino acids 9 through 70 of SEQ ID NO: 11 and at least one amino acid mutation from the recited Markush group is free the prior art.
The closest art to the instant claims is Gupta et al. (PNAS 92:7799-7803 (1995) previously cited).
Gupta et al. teach a platelet factor 4 (PF4) monomer.  The structure and amino acid sequence is found in Fig 4.  The amino acid sequence begins with G9 [Gln at position 9] and ends with S70 [Ser at position 70]. The PF4 monomer comprises amino acids 9-70 of human PF4.  Examiner notes that this sequence is identical to instant SEQ ID NO: 11.  Accordingly, the limitations of claim 49 are satisfied. The N-terminal amino acid of the PF4 monomer in Fig. 4 is Gln at position 9 (amino acids 1-8 are deleted).  
However, the reference does not explicitly or implicitly teach a point mutation of Q9S, L11V, or L55R.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 49-52 and 54 are allowed. Claims 49-51 and 54 are allowed as set forth in the amendment filed 7/15/2021.  Claim 52 is allowed as set forth in the above Examiner’s amendment.  Claim 53 is canceled herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JULIE HA/           Primary Examiner, Art Unit 1654